Citation Nr: 1421526	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for psychiatric disability other than PTSD, to include a mood disorder not otherwise specified (NOS).

3.  Entitlement to service connection for gonorrhea.

4.  Entitlement to service connection for residuals of a left cheek injury.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that in a January 2012 substantive appeal the Veteran requested a hearing before the Board; however, he withdrew that request in Mach 2012.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  A May 2009 rating decision denied service connection for posttraumatic stress disorder (PTSD); the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence added to the record subsequent to the appeal period does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  Neither gonorrhea nor any residual of gonorrhea has been present during the period of the claim.

4.  A left check injury was not sustained in service.

5.  No acquired psychiatric disorder other than PTSD was present until more than one year following the Veteran's discharge from service, and no such disorder is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran has no disability due to gonorrhea incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A left cheek injury was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A psychiatric disability other than PTSD was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms 'new' and 'material' in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in a September 2010 letter, prior to the February 2011 initial adjudication of the claims.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records and relevant post-service treatment records.  

No VA examination was provided and no VA opinion was obtained in response to the Veteran's claim to reopen the claim for service connection PTSD.  The Board notes that VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c) (4).

As to the claims of entitlement to service connection for gonorrhea and a psychiatric disability other than PTSD, the RO afforded the Veteran appropriate VA genitourinary and psychiatric examinations in January 2011.  The medical examinations are adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that in a March 2013 informal hearing presentation, the Veteran's representative argued that the Veteran was an unreliable historian, that contradictory statements during the claims process should be construed as a symptom of the Veteran's psychiatric disability, and his psychiatric symptoms should invalidate the January 2011 VA opinion because it was based on the Veteran's interview and self-reported information rather than the Veteran's prior statements of symptoms and the statement from the Veteran's wife.  The Board notes that the January 2011 VA examiner adequately reviewed the claims file and evaluated the Veteran based on a clinical interview and psychiatric testing that were determined to be valid and that the detailed report includes the Veteran's service and psychiatric treatment history.  

The Board acknowledges that no VA examination was provided and no VA opinion was obtained in response to the Veteran's claim for service connection for a left cheek injury.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no corroborating evidence that the Veteran sustained an in-service left cheek injury and the Board has not found the Veteran to be credible with respect to the allegation that such an injury occurred during service.  Therefore, the medical evidence of record is sufficient to decide the claim and VA is not obliged to provide an examination or obtain an opinion in response to this claim.

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran's claim of entitlement to service connection for PTSD was denied in a May 2009 rating decision.  The Veteran filed a timely notice of disagreement (NOD), was furnished a statement of the case (SOC), but failed to perfect the appeal or submit any pertinent evidence within the appeal period.

In August 2010, the Veteran submitted a statement requesting that the claim be reopened.  In the February 2011 rating decision on appeal, the RO reopened a claim for service connection for an acquired psychiatric disorder, to include PTSD, due to a January 2011 diagnosis of mood disorder, not otherwise specified.  

The Board notes that the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The RO expanded the Veteran's service connection claim for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, and the additional psychiatric disorders.  The Board observes, however, that while the claim of entitlement to service connection for PTSD was previously denied in a May 2009 rating decision, any additional psychiatric disorder claims have not been previously adjudicated.  Accordingly, the Board finds it necessary to bifurcate the Veteran's acquired psychiatric disorder claim in order to separately adjudicate the issue of whether new and material evidence has been received to reopen his claim for service connection to PTSD while ensuring that no prejudice results to the Veteran with respect to his claim for service connection for the additional psychiatric disabilities.  Entitlement to service connection for a psychiatric disorder other than PTSD has been added as a separate claim as set forth on the title page to be discussed in the section below.  

The evidence associated with the claims file at the time of the May 2009 rating decision included the Veteran's service treatment records (STRs), service personnel records, a statement from his wife, S.D., Minneapolis VA Medical Center (VAMC) treatment records from 1971 to 1977, and the Veteran's lay statements.  An August 1971 personnel record notes the Veteran disobeyed base orders for failure to report alcohol.  The Veteran's VA treatment records note the Veteran was admitted for in-patient treatment with an impression of situational depression with no evidence of psychosis and was diagnosed with depression and drug abuse.  A related VA hospital record notes that the Veteran had situational depression and suicidal ideation over his relationship, and drug abuse with delusions and hallucinations.  A September 2008 statement from S.D., the Veteran's wife, reports that the Veteran had nightmares and became depressed on military holidays.  S.D. further noted that she believed the Veteran felt that he should have done more during the Vietnam War.  In a July 2008 statement, the Veteran reported symptoms for the past 30 years of feelings of helplessness, depression, suicidal ideation, anxiety attacks, restlessness, insomnia, nightmares, guilt, anger, aggressiveness, and alcohol abuse.  No additional pertinent evidence was added to the record prior to the denial of the claim in May 2009.

Evidence added to the record since the May 2009 rating decision includes a December 2009 formal finding of lack of information to corroborate the Veteran's PTSD stressors, the Veteran's lay statements, and a January 2011 VA examination report.  The January 2011 VA examination report reflects that he was diagnosed with chronic severe alcohol dependence, in remission since August 2010, polysubstance abuse, currently in full sustained remission, and mood disorder not otherwise specified.  The January 2011 VA examiner opined that the mood disorder was "more likely than not secondary to chronic alcohol dependence and polysubstance abuse."  In an August 2009 statement, the Veteran stated his psychiatric symptoms began after he returned home and were "military related."

The December 2009 formal finding of a lack of information required to corroborate PTSD stressors is not material because it does not tend to establish a previously unestablished fact, namely that the Veteran had a qualifying event or injury in service that could relate to his PTSD.  Additionally, the Veteran's statements have also been added to the record but they are either cumulative or redundant in nature or do not address an unestablished fact necessary to substantiate the claim or otherwise establish a reasonable possibility of substantiating the claim.  Therefore, his statements are not material.

Further, a January 2011 VA examination report is not material because it does not tend to establish a previously unestablished fact, namely that the Veteran has a current diagnosis of PTSD or that PTSD is causally related to service, or was aggravated by service.  Therefore, the report does not raise a reasonable possibility of substantiating the claim.

In sum, there is still no competent evidence that the Veteran has PTSD or that PTSD was incurred in or aggravated by service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.


Claims for Service Connection

Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Gonorrhea

The Veteran contends that he is currently entitled to service connection for gonorrhea because he was treated for the disease in-service.

The Veteran's service treatment records reflect that in 1970 he was referred for lab work after experiencing urethral discharge.  Lab results were positive for Gram-Negative Intracellular Diplococci.  The Veteran was treated with penicillin and terramycin, and follow-up serology was negative. 

These complaints appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints in service related to his urethral discharge complaints since that time.  Significantly, the Veteran's August 1971 separation examination was negative for any evidence of gonorrhea or any other sexually transmitted disease.  

The Veteran was afforded a VA genitourinary examination in January 2011.  The examiner reviewed the claims file and the in-service diagnosis of gonorrhea.  The examiner also reviewed the Veteran's medical history, genitourinary history and symptoms, and conducted a genitourinary examination.  Based on the aforementioned, the examiner determined that the Veteran did not currently have gonorrhea or any residuals therefrom.  

In fact, there is no evidence showing that presence of gonorrhea or any residuals thereof since the Veteran's discharge from service.  To the extent that the Veteran is claiming that he currently has residuals of gonorrhea, the Board finds that his statements are self-serving and outweighed by the objective medical evidence showing that he does not.  The Board acknowledges that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For the reasons discussed above, the Board finds that the claimed disability has not been present at any time during the period of the claim.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Left Cheek Injury

The Veteran contends that he incurred a left cheek injury in service.  Specifically, the Veteran contends that he received stitches in his left cheek after an altercation with a Corporal.  He has also asserted that he required stitches in his left cheek as a result of "an accident."  See September 2008 VA Form 21-4138.

His service treatment records are negative for any evidence of an injury of the cheek or any injury arising from an altercation or accident, to include stitches.  Additionally, no abnormality of the "head, face, neck, and scalp" was noted on an August 1971 separation medical examination.  This is notable because the August 1971 examination documented the presence of other body marks and scars, but no left cheek injury or scar.

Moreover, the Veteran has alleged that the in-service injury contributed to his mental health problems.  However, 1975 VA psychiatric treatment records and the report of a January 2011 VA PTSD examination do not reference the claimed in-service incident that caused the left check injury.

The Board finds that the absence of documentation regarding a left cheek injury, when considered in conjunction with his treatment for other ailments and the normal separation examination, contradicts the Veteran's assertions regarding the onset of his disability.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).

The Board further finds that the Veteran's post-service medical history, as documented in the claims file, also contradicts his assertions regarding the onset of his disability.  Specifically, the Veteran has given two different accounts of how he sustained the left cheek injury.  Moreover, in documents submitted to VA, he has alleged that the claimed in-service incident has contributed to his mental health problems; however his 1975 mental health treatment records and January 2011 VA examination report do not reference the alleged in-service incident.  These inconsistencies in the record weigh against the Veteran's credibility as to how he incurred his left cheek injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In sum, the Board acknowledges that the Veteran is competent to report symptoms that he experienced.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007).  However, competency and credibility are separate matters; the Board finds that the Veteran's current claims of an in-service injury are inconsistent both internally and with the other evidence of record, as well as contradicted by the other more probative evidence of record, and thus not credible.  Caluza, 7 Vet. App. at 506.

Accordingly, this claim must also be denied.  In reaching this decision, the Board has also determined that the doctrine of reasonable doubt does not apply because the preponderance of the evidence is against the claim.

Psychiatric Disability Other Than PTSD

Service personnel records note the Veteran received an administrative notation for disobeyed base orders for failure to report alcohol in August 1971.  

VA treatment records document an in-patient psychiatric hospitalization in December 1975 with an intake impression of situational depression with no evidence of psychosis.  Related VA treatment records report symptoms of depression with suicidal ideation, emotional instability with female partner, and drug abuse.  A VA hospital record notes the Veteran had situational depression over his relationship, was immature and impulsive, and had drug abuse with delusions and hallucinations.  A December 1975 in-patient VA hospital record provides diagnoses of depression and drug abuse.  

A September 2008 statement from S.D., the Veteran's wife, reports that the Veteran had nightmares, became depressed on military holidays, and felt that he should have done more during the Vietnam War.  

In a July 2008 statement, the Veteran reported symptoms of feelings of helplessness, depression, suicidal ideation, anxiety attacks, restlessness, insomnia, nightmares, guilt, anger, aggressiveness, and alcohol abuse for the past 30 years.

In December 2009, the Joint Services Records Research Center (JSRRC) determined there was insufficient information provided by the Veteran to corroborate stressors associated with service.

In a January 2011 VA examination, the Veteran reported feeling as though he did not fit in when he returned from Vietnam, "but then I got into drugs and alcohol and I really didn't feel like part of the world anymore."  The Veteran reported a history of alcohol-related legal problems, to include four citations for driving while intoxicated, alcohol rehabilitation treatment programs in 1998 and 2010-2011, and prior drug use, mainly marijuana, after separation from service in 1971.  The Veteran reported in-service stressful events of boot camp, friendly fire in Vietnam that resulted in no fatalities or injuries and no direct threat to his physical integrity, and guarding an ammunition site where his life was not directly threatened and there were no injuries or fatalities.  The Veteran reported symptoms of depression, irritability, isolation, anxiety attacks in the 1980s, a slightly exaggerated startle response, avoidance of activities related to military service during Memorial Day, and having mildly distressful dreams about three to four times per year.   

The January 2011 VA examiner diagnosed chronic severe alcohol dependence, in remission since August 2010, polysubstance abuse, currently in full sustained remission, and mood disorder not otherwise specified.  The January 2011 VA examiner opined that the mood disorder was, "more likely than not secondary to chronic alcohol dependence and polysubstance abuse."  The examiner further found that the Veteran's history and clinical presentation were, "significant for serious and chronic drug and alcohol abuse/dependence issues."  The VA examiner noted the Veteran indicated he tried "everything and everything" for about five years after separation from military service and also had a pattern of regular alcohol and marijuana use for about 20 years, when he discontinued using marijuana, but continued to drink alcohol almost daily until about five months prior to the VA examination.  The VA examiner also opined that the Veteran's social functioning was not impaired by military stressors because the Veteran did not persistently re-experience trauma or avoidance of stimuli associated with trauma in the military.

After careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  
	
With regard to the Veteran's current diagnosis, the Board concludes that the Veteran's mood disorder not otherwise specified is not etiologically related to service.  The VA examiner opined that mood disorder not otherwise specified was linked to the Veteran's chronic alcohol dependence and polysubstance abuse.  The examiner's opinion is supported by findings from psychometric testing.  VA treatment records outlining the Veteran's medical history document the Veteran's only psychiatric treatment in a December 1975 VA psychiatric hospitalization for diagnoses of situational depression attributed to relationship conflict and drug abuse.  No competent evidence in the record links the Veteran's mood disorder to service.  

The Board acknowledges that the Veteran's representative contends that the January 2011 VA examination report is inadequate because the opinion does not include a rationale relating to evidence of record that the Veteran's substance abuse began in service.  However, service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301(a) (2013).  An alcohol abuse disability may only be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Although the evidence indicates that the alcohol dependence might have begun during service, the evidence does not suggest that the alcohol abuse was acquired as a symptom of, or secondary to, a psychiatric disability.  Further, the Veteran is not service-connected for a psychiatric disorder.  Rather, the evidence specifically indicates substance abuse caused the Veteran's psychiatric symptoms and diagnosis of mood disorder not otherwise specified.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for PTSD is denied.

Entitlement to service connection for gonorrhea is denied.

Entitlement to service connection for a left cheek injury is denied.

Entitlement to service connection for a psychiatric disability other than PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


